1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     rachelle.barbour@fd.org
5
6    Attorney for Defendant
     RANDY C. BROWN
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
11
     UNITED STATES OF AMERICA,                   )   Case No. 6:19-PO-000268 JDP
12                                               )
          Plaintiff,                             )
13                                               )   STIPULATION AND ORDER
             v.                                  )   CONTINUING STATUS CONFERENCE
14                                               )
     RANDY C. BROWN,                             )
15                                               )   Date: September 10, 2019
          Defendant.                             )   Time: 10:00 a.m.
16                                               )   Judge: Hon. Jeremy D. Peterson
                                                 )
17
18
             It is hereby stipulated and agreed between plaintiff, United States of America, and
19
     defendant, Randy C. Brown, that the status conference scheduled for September 10, 2019, may
20
     be continued to October 22, 2019, at 10:00 a.m.
21
     //
22
     //
23
24
25
26
27
28

                                                     -1-
1           The defendant has almost competed his DUI program and seeks additional time to obtain
2    his driver’s license. Defense counsel asks to reschedule the case for October 22, 2019. The
3    Government concurs.
4                                                Respectfully Submitted,
5                                                HEATHER E. WILLIAMS
                                                 Federal Defender
6
     Dated: August 26, 2019                      /s/ Rachelle Barbour_____________ __
7                                                RACHELLE BARBOUR
                                                 Assistant Federal Defender
8                                                Attorney for RANDY C. BROWN
9
                                                 McGREGOR W, SCOTT
10                                               United States Attorney
11
     Dated: August 26, 2019                      /s/ Rachelle Barbour for S. St. Vincent
12                                               SUSAN ST. VINCENT
                                                 Legal Officer
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
1                                                 ORDER
2
              The status conference scheduled for September 10, 2019 is continued to October 22,
3
     2019, at 10:00 a.m., for the reasons set forth above.
4
5
     IT IS SO ORDERED.
6
7
     Dated:      September 9, 2019
8                                                       UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
